Fourth Court of Appeals
                               San Antonio, Texas
                                    January 14, 2020

                                  No. 04-19-00083-CR

                              Mario Angel GONZALEZ,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2017CRB001360-D1
                       Honorable Jose A. Lopez, Judge Presiding


                                    ORDER
       Appellant’s second motion for an extension of time to file his brief is
GRANTED. Appellant’s brief is due on or before February 7, 2020; however, no
further extensions will be granted absent extenuating circumstances.

                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court